DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-7, 10-14, 16-24 and 26-35 are pending in the application.  No newly canceled claims are presented. Claims 36 & 37 are newly added. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 11, 12, 14, 16-21, 23, 26-30 and 32-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 4,485,506 hereinafter referred to as STUMPF in view of US Patent No. 8,266,745 hereinafter referred to as MOSSBECK.  Examiner notes that the method of producing is apparent in the apparatus produced.  With respect to claims 1 and 18, STUMPF discloses a resilient unit 10 suitable for providing comfort, convenience, support or protection, the unit comprising a pad 22 having a plurality of individual coil springs 12 of wire in an array (see fig. 2 & 3), each spring having a spring axis and being substantially encased in an individual pocket 24, formed between a first, axially upper layer of a first material 24A and second axially lower layer of a second material 24B, the first and second layers being joined at positions 26 between the springs to form the pockets.  However, . 
MOSSBECK teaches wherein the first layer of material 94 and second layer of material 96 are both air-permeable and differ from one another in their degree of air-permeability 72.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of STUMPF to included one perforation for the purpose of providing ventilation for controlling the rate at which the spring compress and rate of return of the compressed coil spring assembly to its original height as taught by MOSSBECK.  Resulting in the layers differing from one another in their degree of air permeability.  Such a modification would not yield unexpected results. 
Re-claims 2 and 19
STUMPF as modified discloses the claimed invention except wherein the first and second layers of material further differ from one another in respect of at least one characteristic from a group comprising optical, thermal, tactile, structural, chemical and physical.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the material of the first and second layers so they differ from one another in at least one characteristic from a group comprising optical, thermal, tactile, structural, chemical and physical, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. (Examiner notes that such properties would be inherent based on the selected material.)
Re-claims 3 and 20
STUMPF as modified discloses the claimed invention except wherein the at least one characteristic comprises the presence, absence or degree of at least one property from a group including, waterproof, probiotic, antibacterial, antistatic, flavour, fragrance, flame-retardance, elasticity, wear resistance and permeability.  It would have been obvious to one having ordinary skill in the art In re Leshin, 125 USPQ 416. (Examiner notes that such properties would be inherent based on the selected material.)
Re-claims 4 and 21
STUMPF as modified discloses the claimed invention except wherein the first and second layers of material differ from one another in thickness and/or weight.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the material of the first and second layers so they differ from one another in at least the thickness and/or weight, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. (Examiner notes that such properties would be inherent based on the selected material.)
Re-claim 11
STUMPF as modified above discloses,
wherein the first and second layers are any of bonded or welded together at spaced locations to form the pockets for the springs (see Column 2 STUMPF).
Re-claim 12
	STUMPF as modified above implicitly discloses wherein in respect of at least some of the springs the diameter of at least one of the coils is greater than the axial length of the spring in the pocket (see fig. 3).  However, it would have been an obvious matter of design choice before the effective filing date In re Rose, 105 USPQ 237, (CCPA 1955).
Re-claim 14
STUMPF as modified above discloses,
	wherein the first and second layers are welded together (see column 2).
Re-claim 16
STUMPF as modified above discloses,
wherein the pockets are formed from only the first and second layers (see fig. 1-3).
Re-claim 17
STUMPF as modified above discloses,
an article having at least one resilient unit according to Claim 1 (see fig. 1).
Re-claim 23
STUMPF as modified above discloses,
wherein the plurality of springs in an array (see fig. 1-3).
Re-claims 26 and 29
STUMPF as modified above discloses,
wherein the first and second layers of material further differ from one another in that one of the layers is perforated and the other layer is not perforated or is perforated to a lesser degree than the one of the first layer and the second layer, to come the discrete pockets.
Re-claims 27 and 32
STUMPF as modified above discloses the claimed invention except wherein the first and second layers of material further differ from one another in their degree of elasticity.  It would have been In re Leshin, 125 USPQ 416. (Examiner notes that such properties would be inherent based on the selected material.)
Re-claims 28 and 33
STUMPF as modified above discloses the claimed invention except wherein the first and second layers of material further differ from one another in that one of the layers has a heat reflective coating.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the material of the first and second layers so they differ from one another in at least that one of the layers has a heat reflective coating since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  (Examiner notes that such properties would be inherent based on the selected material.)
Re-claim 30
STUMPF as modified above discloses the claimed invention except wherein the first and second layers of material further differ from one another in density.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the material of the first and second layers so they differ from one another in at least that one of density since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. (Examiner notes that such properties would be inherent based on the selected material.)
Re-claims 34 and 35

wherein the first material and the second material differ from one another in their degree of air-permeability such that air is allowed to circulate freely through the first upper layer and into spaces between the first upper layer and the second lower layer.
Re-claims 36 and 37
STUMPF as modified discloses the claimed invention except wherein the first material of the first, axially upper layer is a knitted open mesh and the second material of the second, axially lower layer is a spun bonded, non-woven material.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the material of the first material to be a knitted open mesh  and the second material to be a spun-bonded, non-woven material, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

5.	Claims 5-7, 13, 22, 24 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over STUMPF as modified above further in view of US Patent Publication No. US2012/0260422A1 hereinafter referred to as ROCK.  STUMPF as modified discloses the claimed apparatus; however, STUMPF does not disclose wherein the first and second layers differ from one another in one or more defined zones on one or both layers, such that the layers have substantially identical characteristics in parts and differ in other parts and/or differ by different characteristics in different parts.
ROCK teaches a bedding unit 120 having suitable for providing comfort, convenience, support or protection, the unit comprising a pad 120 having a plurality of individual pockets (see fig. 18), a first layer and second layer of material 121, 122, joined at positions (see fig. 18) to form the pockets between the first and second layers, wherein the first and second layers differ from one another in one or more defined zones (see fig. 1, 3 and 3A, ROCK) on one or both layers, such that the layers have substantially 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the material of the first and second layers so they differ from one another as taught by ROCK.  Such a modification would have been obvious for the purpose of improving the unit of STUMPF and would not yield unexpected results.
Re-claim 6
STUMPF as modified by MOSSBECK and ROCK above discloses,
wherein at least one of the layers comprises a composite layer made up of a plurality of sub-layers or the sub-layers are bonded or otherwise joined together.
Re-claim 7
STUMPF as modified by MOSSBECK and ROCK above discloses,
wherein the sub-layers are bonded or otherwise joined together. 
Re-claims 13 and 24
STUMPF as modified by MOSSBECK and ROCK above discloses the claimed invention except for wherein for at least some of the springs the first and second layers are joined together at a position that is closer to one end of the spring than the other.  It would have been an obvious matter of design choice before the effective filing date of the claimed invention to have the at least some of the springs the first and second layers are joined together at a position that is closer to one end of the spring than the other solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well with the first and second layer being the same or differing along different parts of the resilient unit and the first and second layers being joined at a midpoint of the spring.
Re-claim 31
STUMPF as modified by MOSSBECK and ROCK above discloses,
. 

6.	Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over STUMPF in view of MOSSBECK further in view of US Patent No. 7,178,187 hereinafter referred to as BARMAN.  The modified resilient unit of STUMPF as modified by MOSSBECK does not disclose wherein at least some of the springs have coils of different diameters at opposed ends.  BARMAN teaches the use of a pocketed spring resilient unit (see fig. 7E) that includes springs 602 that have coils of different diameters at opposed ends (see fig. 7C & 7D).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of STUMPF as modified by substituting the spring of BARMAN.  Such a modification would result in improved support and comfort to the user and would not yield any unexpected results. 

7.	Claims 1-4, 11, 12, 14, 16-21, 23, 26-30 and 32-37 are further rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over STUMPF in view of JP2001340175 hereinafter referred to as MATSUI.  Examiner notes that the method of producing is apparent in the apparatus produced. 
With respect to claims 1 and 18, STUMPF discloses a resilient unit 10 suitable for providing comfort, convenience, support or protection, the unit comprising a pad 22 having a plurality of individual coil springs 12 of wire in an array (see fig. 2 & 3), each spring having a spring axis and being substantially encased in an individual pocket 24, formed between a first, axially upper layer of a first material 24A and second axially lower layer of a second material 24B, the first and second layers being joined at positions 26 between the springs to form the pockets.  However, STUMPF does not disclose wherein the first material and second material are both air-permeable and differ from one another in their degree of air permeability. 

Re-claims 2 and 19
STUMPF as modified discloses the claimed invention except wherein the first and second layers of material further differ from one another in respect of at least one characteristic from a group comprising optical, thermal, tactile, structural, chemical and physical.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the material of the first and second layers so they differ from one another in at least one characteristic from a group comprising optical, thermal, tactile, structural, chemical and physical, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. (Examiner notes that such properties would be inherent based on the selected material.)
Re-claims 3 and 20
STUMPF as modified discloses the claimed invention except wherein the at least one characteristic comprises the presence, absence or degree of at least one property from a group including, waterproof, probiotic, antibacterial, antistatic, flavour, fragrance, flame-retardance, elasticity, wear resistance and permeability.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the material of the first and second layers so they differ from one another in at least one characteristic comprises the presence, absence or degree of at least one property from a group including, waterproof, probiotic, antibacterial, antistatic, In re Leshin, 125 USPQ 416. (Examiner notes that such properties would be inherent based on the selected material.)
Re-claims 4 and 21
STUMPF as modified discloses the claimed invention except wherein the first and second layers of material differ from one another in thickness and/or weight.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the material of the first and second layers so they differ from one another in at least the thickness and/or weight, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. (Examiner notes that such properties would be inherent based on the selected material.)
Re-claim 11
STUMPF as modified above discloses,
wherein the first and second layers are any of bonded or welded together at spaced locations to form the pockets for the springs (see Column 2 STUMPF).
Re-claim 12
	STUMPF as modified above implicitly discloses wherein in respect of at least some of the springs the diameter of at least one of the coils is greater than the axial length of the spring in the pocket (see fig. 3).  However, it would have been an obvious matter of design choice before the effective filing date of the claimed invention to select the size of at least some of the springs diameter of at least one of the coils is greater than the axial length of the spring in the pocket, since such a modification would have In re Rose, 105 USPQ 237, (CCPA 1955).
Re-claim 14
STUMPF as modified above discloses,
	wherein the first and second layers are welded together (see column 2).
Re-claim 16
STUMPF as modified above discloses,
wherein the pockets are formed from only the first and second layers (see fig. 1-3).
Re-claim 17
STUMPF as modified above discloses,
an article having at least one resilient unit according to Claim 1 (see fig. 1).
Re-claim 23
STUMPF as modified above discloses,
wherein the plurality of springs in an array (see fig. 1-3).
Re-claims 26 and 29
STUMPF as modified above discloses,
wherein the first and second layers of material further differ from one another in that one of the layers is perforated and the other layer is not perforated or is perforated to a lesser degree than the one of the first layer and the second layer, to come the discrete pockets.
Re-claims 27 and 32
STUMPF as modified above discloses the claimed invention except wherein the first and second layers of material further differ from one another in their degree of elasticity.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the material of the first and second layers so they differ from one another in at least their degree In re Leshin, 125 USPQ 416.  (Examiner notes that such properties would be inherent based on the selected material.)
Re-claims 28 and 33
STUMPF as modified above discloses the claimed invention except wherein the first and second layers of material further differ from one another in that one of the layers has a heat reflective coating.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the material of the first and second layers so they differ from one another in at least that one of the layers has a heat reflective coating since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  (Examiner notes that such properties would be inherent based on the selected material.)
Re-claim 30
STUMPF as modified above discloses the claimed invention except wherein the first and second layers of material further differ from one another in density.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the material of the first and second layers so they differ from one another in at least that one of density since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. (Examiner notes that such properties would be inherent based on the selected material.)
Re-claims 34 and 35
STUMPF as modified above discloses,

Re-claims 36 and 37
STUMPF as modified discloses the claimed invention except wherein the first material of the first, axially upper layer is a knitted open mesh and the second material of the second, axially lower layer is a spun bonded, non-woven material.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the material of the first material to be a knitted open mesh  and the second material to be a spun-bonded, non-woven material, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

8.	Claims 5-7, 13, 22, 24 and 31 are further rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over STUMPF as modified above further in view of ROCK. STUMPF as modified discloses the claimed apparatus; however, STUMPF as modified does not disclose wherein the first and second layers differ from one another in one or more defined zones on one or both layers, such that the layers have substantially identical characteristics in parts and differ in other parts and/or differ by different characteristics in different parts.
ROCK teaches a bedding unit 120 having suitable for providing comfort, convenience, support or protection, the unit comprising a pad 120 having a plurality of individual pockets (see fig. 18), a first layer and second layer of material 121, 122, joined at positions (see fig. 18) to form the pockets between the first and second layers, wherein the first and second layers differ from one another in one or more defined zones (see fig. 1, 3 and 3A, ROCK) on one or both layers, such that the layers have substantially 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the material of the first and second layers so they differ from one another as taught by ROCK.  Such a modification would have been obvious for the purpose of improving the unit of STUMPF and would not yield unexpected results.
Re-claim 6
STUMPF as modified by MATSUI and ROCK above discloses,
wherein at least one of the layers comprises a composite layer made up of a plurality of sub-layers or the sub-layers are bonded or otherwise joined together.
Re-claim 7
STUMPF as modified by MATSUI and ROCK above discloses,
wherein the sub-layers are bonded or otherwise joined together. 
Re-claims 13 and 24
STUMPF as modified by MATSUI and ROCK above discloses the claimed invention except for wherein for at least some of the springs the first and second layers are joined together at a position that is closer to one end of the spring than the other.  It would have been an obvious matter of design choice before the effective filing date of the claimed invention to have the at least some of the springs the first and second layers are joined together at a position that is closer to one end of the spring than the other solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well with the first and second layer being the same or differing along different parts of the resilient unit and the first and second layers being joined at a midpoint of the spring.
Re-claim 31
STUMPF as modified by MATSUI and ROCK above discloses,
. 

9.	Claim 10 is further rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over STUMPF in view of MATSUI further in view of BARMAN.  The modified resilient unit of STUMPF in view of MATSUI does not disclose wherein at least some of the springs have coils of different diameters at opposed ends.  BARMAN teaches the use of a pocketed spring resilient unit (see fig. 7E) that includes springs 602 that have coils of different diameters at opposed ends (see fig. 7C & 7D).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of STUMPF as modified by substituting the spring of BARMAN.  Such a modification would result in improved support and comfort to the user and would not yield any unexpected results. 

Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive. In response to Applicant's arguments that MOSSBECK does not disclose the claimed limitation “the respective materials of the axially upper and lower layers are both air-permeable and differ from one another in their degree of air permeability” because MOSSBECK does not disclose multiple layers. Examiner respectfully disagrees, it is true the prior art of MOSSBECK discusses a preferable construction where a single sheet folded over is utilized to form the two sides of the pocket. However that same statement also discloses that the pocket can be formed using more than one layer. It is fact that these layer layers are in fact opposite sided when one sheet is used or opposite plies when more than one sheet is used. Where more than one sheet is used the materials would be at least two separate materials having different degrees of permeability. Wherein the different degrees of permeability make the two separate materials different materials as recited by claim 1 and 18. Additionally applicant argues . 
Applicant argues on page 5 of remarks that even if the combination of STUMPF and MATSUI are considered proper and the vent holes 5 of MATSUI could be made in fabric sheets 24A and 24B of STUMPF, this combination would not satisfied the claim language. Examiner again disagrees MATSUI teaches putting holes on the first  fabric layer/side of the assembly and not the second fabric layer. So the resulting combination would be to add vent holes to one of the fabric layers 24A or 24B and no vent holes to the remaining layer. Resulting in the material being different, vent hole vs no vent hole.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the first and second materials being different materials having different air permeability) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant does not claim the first and second material being different materials having different degrees of permeability. The claims only recites the difference between the first and second materials being a difference in degree of permeability. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072.  The examiner can normally be reached on 571-270-3072 M-Th 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673                                                                                                                                                                                                           
/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673